Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 10/26/2021. 
Claims 1-3 are currently pending and have been examined.

Information Disclosure Statements
The Information Disclosure Statement filed 1/20/2022 been received, and has been fully considered.

Priority
	The examiner acknowledges that the instant application claims priority from Application 16/986,358, filed 08/06/2020. Therefore, the claims receive the effective filing date of 08/06/2020.

	
Claim Eligibility - 35 USC § 101
	The instant claims contain limitations that are indicative of an improvement in computer-related technology, insofar as they include a particular solution to a problem or a particular way to achieve a desired outcome as defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodkin et al (US 10177930 B1), hereinafter Bodkin.
Regarding claim 1, Bodkin discloses a method comprising: 
maintaining, on a cloud-based control platform, a database comprising a plurality of data objects for a plurality of remotely-controlled assets (Bodkin: “FIG. 1 shows an example system 100 that supports a smart thermostat control system. The example system 100 includes user devices 102, a network 104, a smart thermostat 106, databases 108 and actuators 110.” Col. 3, lines 63-66 – “The databases 108 can include a weather database, a utility database and a fuel database.” Col. 4, lines 38-40 – “obtain information from a plurality of databases include the weather database …and the user schedule database” Col. 5, lines 19-21 – “adjust one or more energy controlling devices …can include one or more of an HVAC system, a fan, lights” Col. 11, lines 31-33 – “the temperature effecting devices are referred to as connected devices, because the energy connected devices can be connected to a network, such as the Internet, and controlled remotely.” Col. 3, lines 15-18 – See also Col. 6, lines 1-10. It is understood that a system for managing IoT devices remotely over the Internet constitutes a cloud-based platform. ), the data objects for each remotely-controlled asset comprising: 

a plurality of dynamic hyperparameters associated with the asset (Bodkin: “The smart thermostat can obtain current and future weather conditions from an external weather database.” Col. 3, lines 30-32 – “the fuel database of FIG. 16 shows that for fuel delivered the week of August 2, the estimated cost is $300, for fuel delivered the week of August 9, the estimated cost is $350 ” Col. 13, lines 54-57– “The current price 604 displays a current price of a kilowatt hours of energy.” Col. 7, lines 30-31); and 
a template that specifies values of a variable associated with the asset for a plurality of future time points (Bodkin: “Controlling the connected device can comprise identifying peak energy times from the utility database, obtaining a percentage of usage from the usage database and activating the connected device at an optimal time to adjust the temperature in the home to the desired value.” Col. 5, lines 27-32 – “smart thermostat 106 is programmed to set a home temperature 404 of 65 and an away temperature 406 of 72 for the month 402 of July. The home temperature 404 corresponds to times that the user is expected to be at home, based on the user's schedule and the away temperature 406 corresponds to times that the user is expected to be away from the home, based on the user's schedule.” Col. 6, lines 24-31 – This is understood to constitute a template/timeline of temperature values for the variable of ‘home temperature’); 
by operation of the cloud-based control platform, determining an updated template for one of the data objects (Bodnik: “the smart thermostat can determine a current temperature in the home, can determine how long it will be before the user arrives home, determine energy costs for the period of time until the user arrives home, determine an optimal temperature effecting device to adjust the temperature and control the heating or 
calculating target values for the variable for the plurality of future time points based on a target criterion (Bodnik: “obtain current indoor and outdoor temperatures, obtain a user's personal schedule and current location for the user, can obtain utility costs for a current time frame, determine an optimal connected device to use and schedule the optimal connected device to run at an optimal time so that the home will be at a desired temperature when the user enters the home.” Col. 5, lines 12-18 – It is understood that the ‘desired temperature’ is the target value for the criterion of the user’s arrival; and that the operation of the device is determined on/off for future time points to achieve this.); 
communicating with one or more remote computer systems to determine current values of the dynamic hyperparameters (Bodnik: “The example schedule module 204 can obtain current … outdoor temperatures, …The schedule module 204 can obtain information from a plurality of databases including the weather database” Col. 5, lines 12-20); 
determining a ratio based on the current values of the dynamic hyperparameters (Bodnik: “obtain current indoor and outdoor temperatures” Col. 5, lines 12-13 –  “row 1114 shows that when the current temperature inside the home is 20 degrees Fahrenheit greater than the preference temperature, an air conditioner should be turned on.” Col. 9, lines 20-23 – It is recognized that this difference between current values/desired values and/or indoor/outdoor temperatures constitutes a ratio or factor of difference.); 
calculating scaled values for the plurality of future time points by applying the ratio to the target values (Bodnik: “if the home is currently at 65 degrees Fahrenheit and needs to get to 75 degrees and the current outside temperature is 20 degrees and the home has to reach 75 degrees within 3 hours, the smart thermostat 106 can take one hour to heat the home by 10 degrees in those weather conditions.” Col. 13, lines 14-19); 
determining an adjustment based on the static hyperparameters; calculating first modified values for the plurality of future time points by applying the adjustment to the scaled values (Bodnik: “if the home It is recognized that the calculated values refer to the needed times/levels for heating the home.); 
calculating second modified values for the plurality of future time points by applying an override value to the first modified values (Bodnik: “The option to avoid peak times directs the smart thermostat 116 to avoid activating heating or cooling during peak energy hours when the cost of energy is high.” Col. 8, lines 33-35 – “the connected devices module 206 can be programmed to only modulate certain lights in the home when the user is not at home (to minimize nuisance to the user if, for example, the user is current in a room using a particular light).” Col. 5, lines 39-43 -– It is recognized that each of these options overrides certain elements of the calculated heating/cooling intensities/times above.); and 
assigning the second modified values to the template (Bodnik: “The smart thermostat 106 knows the peak times and will heat the home over the cheapest hour and maintain that temperature during peak hours in order to save the user money based on utility usage.” Col. 13, lines 19-22 – “the smart thermostat can determine a current temperature in the home, can determine how long it will be before the user arrives home, determine energy costs for the period of time until the user arrives home, determine an optimal temperature effecting device to adjust the temperature and control the heating or cooling adjustment so that the temperature of the home is adjusted in an energy efficient and cost efficient manner.” Col. 3, lines 41-48); and 

identifying a next value of the variable, wherein the next value of the variable is the value specified by the updated template for a time point associated with a current time (Bodnik: “the smart thermostat can determine a current temperature in the home, can determine how long it will be before the user arrives home, determine energy costs for the period of time until the user arrives home, determine an optimal temperature effecting device to adjust the temperature and control the heating or cooling adjustment so that the temperature of the home is adjusted in an energy efficient and cost efficient manner.” Col. 3, lines 41-48 - “if the home is currently at 65 degrees Fahrenheit and needs to get to 75 degrees and the current outside temperature is 20 degrees and the home has to reach 75 degrees within 3 hours, the smart thermostat 106 can take one hour to heat the home by 10 degrees in those weather conditions.” Col. 13, lines 14-19); and 
communicating the next value to the remotely-controlled system with instructions to assign the next value of the variable to a setting associated with the remotely-controlled asset (Bodnik: “activating the connected device at an optimal time to adjust the temperature in the home to the desired value.” Col. 5, lines 30-32– See also Col. 12, line 62-Col. 13 line 4.).

Regarding Claim 2, Bodkin discloses the method of claim 1, wherein the cloud-based control platform communicates with the remote computer systems and the remotely-controlled system over the Internet (Bodkin: “the temperature effecting devices are referred to as connected devices, because the energy connected devices can be connected to a network, such as the Internet, and controlled remotely.” Col. 3, lines 15-18).

Regarding Claim 3, Bodkin discloses the method of claim 1, wherein, prior to updating the template, the template is selected based on the variable associated with the asset (Bodkin: Bodkin: “Controlling the connected device can comprise identifying peak energy times from the utility database, obtaining a percentage of usage from the usage database and activating the connected device at an optimal time to adjust the temperature in the home to the desired value.” Col. 5, lines 27-32 – “smart thermostat 106 is programmed to set a home temperature 404 of 65 and an away temperature 406 of 72 for the month 402 of July. The home temperature 404 corresponds to times that the user is expected to be at home, based on the user's schedule and the away temperature 406 corresponds to times that the user is expected to be away from the home, based on the user's schedule.” Col. 6, lines 24-31 – It is understood that the temperature template/protocol is selected based on the variable being temperature, such that a smart home system is adjusting temperature. It is further recognized that ‘home’ or ‘away’ may be different templates that are recognized and acted upon.).
1 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Albuyeh et al (CA 2846342 A1)
Curtis (US 20160005015 A1)
Silverman et al (US 20100138291 A1)
Chen et al (CN 211429596 U)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684 
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684